UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-AFOR REGISTRATION OF CERTAIN CLASSES OF SECURITIESPURSUANT TO SECTION 12(B) OR 12(G) OF THESECURITIES EXCHANGE ACT OF 1934UNION BRIDGE HOLDINGS LIMITED(Exact name of registrant as specified in its charter) Nevada32-0440076(State of incorporation or organization)(I.R.S. Employer Identification No.) Rm. 1205, 12/F, Harcourt House, 39 Gloucester Road,Wanchai, Hong Kong(Address of principal executive offices)(Zip Code)Securities registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on whichto be so registeredeach class is to be registeredNoneN/AIf this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. xSecurities Act registration statement file number to which this form relates: 333-201851Securities to be registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.001 per share(Title of Class) Item 1. Description of Registrant’s Securities to be Registered.A description of the common stock, par value $0.001 per share (the “Common Stock”), of Union Bridge Holdings Limited, a Nevada corporation (the “Registrant”), to be registered hereunder is set forth under the caption “Description of Securities” in the prospectus included in the Registrant’s registration statement on Form S-1/A (Amendment No. 3) (Registration Statement No. 333-201851) declared effective by the Securities and Exchange Commission (the “Commission”) on July 6, 2015, as subsequently amended, including any amendment or report updating such description, and is incorporated herein by reference.Item 2. Exhibits. ExhibitDescription3.1Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to the Company's Registration Statement (SEC File No. 333-201851) on Form S-1 filed with the SEC on February 4, 2015).3.2Bylaws (Incorporated by reference to Exhibit 3.2 to the Company's Registration Statement (SEC File No. 333-201851) on Form S-1 filed with the SEC on February 4, 2015). 2SIGNATUREPursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. UNION BRIDGE HOLDINGS LIMITEDDate: December 28, 2016By:/s/ Moana HoName:Moana HoTitle:Chief Executive Officer 3
